



COURT OF APPEAL FOR ONTARIO

CITATION: Sabet v. Elhalwagy, 2016 ONCA 84

DATE: 20160128

DOCKET: C60591

Simmons, Pepall and Pardu JJ.A.

BETWEEN

Ahmed Ken Sabet

Applicant/Appellant

and

Mohamed
    Elhalwagy, as Estate
    Trustee with a Will of the Estate of Mostafa
    H. Sabet

Respondent/Respondent in appeal

Ioulia Vinogradova, for the appellant

John OSullivan, for the respondent

Heard: In writing

On appeal from the order of Justice Barbara A. Conway of
    the Superior Court of Justice, dated May 19, 2015.

ENDORSEMENT

[1]

The respondent on the appeal claims substantial indemnity costs of a
    motion brought to dismiss the appeal for failure to pay costs ordered by
    LaForme J.A. when he dismissed the appellants motion to stay a decision
    pending appeal. The motion, brought before a single judge of the Court of
    Appeal, was adjourned to the panel hearing the appeal, but became moot when the
    appellant abandoned his appeal. The appellant submits that it should be awarded
    costs of the motion, as it was brought before a single judge rather than before
    a panel as required.

[2]

Given that the motion was not properly brought to a single judge, but
    that the appeal has been dismissed as abandoned, there will be no costs.

Janet
    Simmons J.A.

S.E.
    Pepall J.A.

G.
    Pardu J.A.


